
	
		III
		112th CONGRESS
		1st Session
		S. RES. 296
		IN THE SENATE OF THE UNITED STATES
		
			October 18, 2011
			Mr. Akaka (for himself,
			 Mr. Lieberman, Mr. Levin, and Mr.
			 Carper) submitted the following resolution; which was referred to
			 the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			November 14, 2011
			Reported by Mr.
			 Lieberman, without amendment
		
		
			November 16, 2011
			Considered and agreed to
		
		RESOLUTION
		Commemorating the 50th anniversary of the
		  Combined Federal Campaign.
	
	
		Whereas the Combined Federal Campaign was established
			 pursuant to Executive Order 10927 (26 Fed. Reg. 2383) signed by President John
			 F. Kennedy on March 18, 1961;
		Whereas the Combined Federal Campaign is the only
			 authorized charitable fundraising campaign for Federal employees, employees of
			 the United States Postal Service, and members of the armed forces;
		Whereas the Combined Federal Campaign operates in more
			 than 119 localities throughout the United States, Puerto Rico, the United
			 States Virgin Islands, and overseas military installations;
		Whereas more than 20,000 nonprofit charitable
			 organizations participate annually in the Combined Federal Campaign;
		Whereas the men and women of the Federal Government, the
			 United States Postal Service, and the Armed Forces have contributed
			 approximately $7,000,000,000 to local, national, and international charities
			 over the past 50 years, making the Combined Federal Campaign the largest and
			 most successful workplace charitable drive in the world; and
		Whereas commemorating the 50th anniversary of the Combined
			 Federal Campaign will thank public servants whose generous contributions over
			 the years have helped to feed hungry children, cure disease, comfort the sick
			 and dying, protect the environment and natural resources of the United States,
			 and offered hope to people and communities across the United States and
			 worldwide: Now, therefore, be it
		
	
		That the Senate:
			(1)commemorates the
			 50th anniversary of the Combined Federal Campaign;
			(2)commends public
			 servants of the United States for their unyielding dedication, generosity, and
			 spirit of charitable giving;
			(3)calls upon the
			 new generation of Federal employees, employees of the United States Postal
			 Service, and members of the Armed Forces to participate annually in the
			 Combined Federal Campaign;
			(4)encourages all
			 Federal employees, employees of the United States Postal Service, and members
			 of the Armed Forces to continue their philanthropic efforts for the betterment
			 of the less fortunate; and
			(5)urges the people
			 of the United States to observe the 50th anniversary of the Combined Federal
			 Campaign with appropriate ceremonies and activities.
			
